

Exhibit 10.2


Certain information in this document identified by brackets has been omitted
from the exhibit because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




FIRST AMENDMENT TO
LOAN AND RECEIVABLE SALE AGREEMENT
This FIRST AMENDMENT TO LOAN AND RECEIVABLE SALE AGREEMENT (this “Amendment”) is
dated as of July 23, 2019 the (“Amendment Date”), by and between WebBank, a Utah
industrial bank (“Bank”), and LendingClub Corporation, a Delaware corporation
(“Company”), and amends the Loan and Receivable Sale Agreement dated as of
February 25, 2016 between Bank and Company (as amended, supplemented, or
otherwise modified through the date hereof, the “Sale Agreement”).
RECITALS
WHEREAS, Bank and Company entered into the Sale Agreement, pursuant to which may
offer for sale to Company, and Company purchases from Bank, certain loans and
receivables; and
WHEREAS, Bank and Company desire to extend the term of the Sale Agreement, and
make certain other modifications to the terms thereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    General. Capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Sale Agreement.
2.    Amendment to Section 8. Section 8(a) of the Sale Agreement is amended by
deleting the reference to “January 31, 2020” and inserting in lieu thereof a
reference to “January 31, 2023.” This amendment is effective as of the Amendment
Date.
3.    Amendment to Section 14. Section 14 of the Sale Agreement is amended by
deleting the addresses for notices set forth therein and inserting in lieu
thereof the following, to be effective as of the Amendment Date:
To Bank:    WebBank
Attn: Executive Vice President -
Strategy and Business Development
215 S. State Street, Suite 1000
Salt Lake City, UT 84111
Tel. (801) 456-8398
Email: strategicpartnerships@webbank.com


With a copy to: WebBank
Attn: President
215 S. State Street, Suite 1000
Salt Lake City, UT 84111
Tel. (801) 456-8460
Email: Kelly.Barnett@webbank.com






--------------------------------------------------------------------------------




To Company:    LendingClub Corporation
595 Market Street, Suite 200
San Francisco, CA 94105
Attn: Scott Sanborn, Chief Executive Officer
E-mail Address: ssanborn@lendingclub.com
Telephone: (415) 632-5670


With a copy to: LendingClub Corporation
595 Market Street, Suite 200
San Francisco, CA 94105
Attn: General Counsel
E-mail Address: bpace@lendingclub.com
Telephone: (415) 767-7603


4.    Amendment to Schedule 2. Schedule 2 to the Sale Agreement is amended by
deleting the definition of “Servicing Fee” in section (m) of Schedule 2 and
inserting in lieu thereof the following, to be effective as of October 1, 2019
and applicable to Loans that are originated on or after October 1, 2019:
“Servicing Fee” means, with respect to a Loan or Receivable, [***] of the
principal amount of that Loan or Receivable multiplied by a fraction, the
numerator of which is the number of calendar days between the Funding Date and
the Closing Date (including the Funding Date but excluding the Closing Date) and
the denominator of which is the number of calendar days in the year in which the
Loan was originated by Bank.
5.    Miscellaneous.
(a)    This Amendment shall be interpreted and construed in accordance with the
laws of the State of Utah, without giving effect to the rules, policies, or
principles thereof with respect to conflicts of laws. THE PARTIES HERETO HEREBY
EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING HEREUNDER.
(b)    The parties hereto consent to the personal jurisdiction and venue of the
federal and state courts in Salt Lake City, Utah for any court action or
proceeding.
(c)    This Amendment may only be amended from time to time by a written
instrument signed by Bank and Company.
(d)    Except as specifically stated otherwise herein, this Amendment sets forth
the entire understanding of the parties relating to the subject matter hereof,
and all prior understandings, written or oral, are superseded by this Amendment.
This Amendment may not be modified, amended, waived or supplemented except as
provided herein. This Amendment shall be


2

--------------------------------------------------------------------------------




effective as of the Amendment Date, except as set forth in Section 4 hereof, and
shall thereafter be deemed to be a part of the Agreement for all purposes.


3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused to be duly authorized,
executed and delivered, as of the date first above written, this FIRST AMENDMENT
TO LOAN AND RECEIVABLE SALE AGREEMENT.
                        
 
 
 
 
WEBBANK
 
 
 
 
By:
/s/ KELLY BARNETT
 
 
Name:
Kelly Barnett
 
Title:
President
 
 
 
LENDINGCLUB CORPORATION
 
 
 
 
By:
/s/ SCOTT SANBORN
 
 
Name:
Scott Sanborn
 
Title:
CEO
 
 
 
 
By:
/s/ THOMAS W. CASEY
 
 
Name:
Tom Casey
 
Title:
CFO





4